DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11 July 2022 and 26 October 2022 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In par. [0056], “second vane portion 58” (page 15, line 2) should be changed to --outer radial end 66-- (see below 35 U.S.C. 112(a) rejections).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no limitations deemed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 4, 15, and 17-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 4, the limitation recited as “the trunnion axis is… circumferentially spaced from the second vane portion” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure indicates (see Figure 8 and par. [0056])(note: trunnion 128, which embodies trunnion axis 130, is disclosed as part of second vane portion 58) that trunnion axis 130 is part of second vane portion 58. Due to similar instances, this rejection also applies to claims 17 and 18. Due to dependency, this rejection also applies to claims 19 and 20.

In claim 15, the limitation recited as “the second vane portion is configured to have
an axial displacement which varies along a radial length of the second vane portion between the first radial end and the second radial end, as the second vane portion rotates from the first rotational position to the second rotational position” in combination with the antecedent limitations of claim 13 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163.03 (V), an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. In the instant case, the originally filed disclosure does not disclose how the instant functionality is achieved using the structure of “a second trunnion… including a second trunnion axis, a second button, and a second trunnion portion” (claim 13) - rather, such functionality is only disclosed as achieved by inclusion of a spherical bearing 144 at the inner radial end of second vane portion 58 (see Figure 9C and par. [0058]). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 4, the limitation recited as “the trunnion axis is… circumferentially spaced from the second vane portion” renders the claim indefinite since it is inconsistent with the antecedent limitation “the second vane portion including a trunnion…, the trunnion including a trunnion axis”, which establishes “trunnion axis” as part of “second vane portion”. In order to permit proper examination, this limitation is considered as --the trunnion axis is circumferentially spaced from the outer radial end--. Due to an analogous instance, this rejection also applies to claims 17 and 18. Due to dependency, this rejection also applies to claims 19 and 20. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDow (US 4,856,962; see IDS submission).

In reference to claim 1 
McDow discloses:
A variable vane (see Figures 1 and 2) for rotational equipment having an axial centerline, the variable vane comprising:
a first vane portion (16); and
a second vane portion (i.e., at least element 20) axially adjacent the first vane portion, the second vane portion extending radially between an inner radial end of the second vane portion and an outer radial end of the second vane portion, the second vane portion including a trunnion connected to the outer radial end, the trunnion including a trunnion axis (26), a button (30), and a trunnion portion (22), the button including an outer perimeter, a button radius, a first button portion (i.e., an arbitrarily defined portion satisfying below claim limitations), and a second button portion (i.e., an arbitrarily defined portion satisfying below claim limitations), the outer perimeter surrounding the trunnion axis, the button radius extending between the outer perimeter and the trunnion axis, the first button portion spaced from the trunnion axis and forming a first portion of the outer perimeter (note: the boundaries of “first button portion” can be arbitrarily defined such that it is “spaced from the trunnion axis and forming a first portion of the outer perimeter” - see Figures 1 and 2; compare Figure 2 to Applicant’s Figure 8), the first button portion fixedly in contact with the outer radial end (note: the boundaries of “first button portion” can be further arbitrarily defined such that it is “fixedly in contact with the outer radial end” - see Figures 1 and 2; compare Figure 2 to Applicant’s Figure 8), the second button portion coincident with the trunnion axis and forming a second portion of the outer perimeter (note: the boundaries of “second button portion” can be arbitrarily defined such that it is “coincident with the trunnion axis and forming a second portion of the outer perimeter” - see Figures 1 and 2; compare Figure 2 to Applicant’s Figure 8), the trunnion portion (22) fixedly mounted to the second button portion at the trunnion axis (note: the boundaries of “second portion” can be arbitrarily defined such that it includes a portion of axis 26; compare Figure 2 to Applicant’s Figure 8), the trunnion portion projecting radially outward from the button, the trunnion configured for rotation (see col.2:ll.25-27) about the trunnion axis (26) so as to rotate the second vane portion from a first rotational position (i.e., the position shown in Figure 2) to a second rotational position (i.e., a rotational position different from that shown in Figure 2) relative to the trunnion axis.

In reference to claim 2
McDow discloses:
The variable vane of claim 1, wherein:
the second vane portion includes a first face (i.e., a suction side face), a second face (i.e., a pressure side face), and a thickness (i.e., a thickness at any chordal location, including, for example, the trailing edge of vane portion 20, which is rounded and thus includes infinitesimally small values) between the first face and the second face; and
the button radius is greater than two times the thickness (see Figure 2).


In reference to claim 3
McDow discloses:
The variable vane of claim 3, wherein the button radius is greater than ten times the thickness (i.e., a thickness at the trailing edge, which is rounded and thus includes infinitesimally small values).

In reference to claim 4 (as best understood)
McDow discloses:
The variable vane of claim 1, wherein the trunnion axis (26) is axially spaced from the first vane portion (16) and circumferentially spaced (see Figure 2) from the second vane portion (~20).

In reference to claim 6
McDow discloses:
The variable vane of claim 1, wherein the second vane portion (~20) is spaced from the first vane portion (16) to form a gap (i.e., at leading edge 60 - see Figure 2) between the first vane portion and the second vane portion.

In reference to claim 7
McDow discloses:
The variable vane of claim 1, wherein:
the first vane portion (16) includes a first forward axial end (see Figure 2) and a first aft axial end (see Figure 2);
the second vane portion (~20) includes a second forward axial end (60) and a second aft axial end (see Figure 2); and with the second vane portion in the first rotational position, the second forward axial end is axially forward (see Figure 2) of the first aft axial end.

In reference to claim 9
McDow discloses:
The variable vane of claim 7, wherein:
the first vane portion (16) forms a recess (i.e., the recess mating with leading edge 60 - see Figure 2) at the first aft axial end; and
with the second vane portion (~20) in the first rotational position, the second forward axial end (60) is located within the recess.

In reference to claim 10
McDow discloses:
The variable vane of claim 7, wherein the first button portion is fixedly in contact with the outer radial end of the second vane portion at the second forward axial end (note: the boundaries of “first button portion” and “second forward axial end” can be arbitrarily defined such that the instant limitations are met).

In reference to claim 11 
McDow discloses:
A gas turbine engine (see col.1:ll.8-10) having an axial centerline, the gas turbine engine comprising:
a variable vane assembly (see col.2:ll.22-25) comprising a plurality of variable vanes (18 - see Figures 1 and 2) disposed about the axial centerline, each variable vane of the plurality of variable vanes comprising:
a first vane portion (16); and
a second vane portion (i.e., at least element 20) axially adjacent the first vane portion, the second vane portion extending radially between a first radial end (i.e., a radially outer end) of the second vane portion and a second radial end (i.e., a radially inner end) of the second vane portion, the second vane portion including a first trunnion connected to the first radial end, the first trunnion including a first trunnion axis (26), a first button (30), and a first trunnion portion (22), the first button including a first outer perimeter, a first button radius, a first button portion (i.e., an arbitrarily defined portion satisfying other below claim limitations), and a second button portion (i.e., an arbitrarily defined portion satisfying other below claim limitations), the first outer perimeter surrounding the first trunnion axis, the first button radius extending between the first outer perimeter and the first trunnion axis, the first button portion spaced from the first trunnion axis and forming a first portion of the first outer perimeter (note: the boundaries of “first button portion” can be arbitrarily defined such that it is “spaced from the first trunnion axis and forming a first portion of the first outer perimeter”; compare Figure 2 to Applicant’s Figure 8), the first button portion fixedly in contact with the first radial end (note: the boundaries of “first button portion” can be further arbitrarily defined such that it is “fixedly in contact with the first radial end” - see Figures 1 and 2; compare Figure 2 to Applicant’s Figure 8), the second button portion coincident with the first trunnion axis and forming a second portion of the first outer perimeter (note: the boundaries of “second button portion” can be arbitrarily defined such that it is “coincident with the first trunnion axis and forming a second portion of the first outer perimeter”; compare Figure 2 to Applicant’s Figure 8), the first trunnion portion (22) fixedly mounted to the second button portion at the first trunnion axis (note: the boundaries of “second portion” can be arbitrarily defined such that it includes a portion of axis 26; compare Figure 2 to Applicant’s Figure 8), the first trunnion portion projecting outward from the first button, the first trunnion configured for rotation (see col.2:ll.25-27) about the first trunnion axis (26) so as to rotate the second vane portion from a first rotational position (i.e., the position shown in Figure 2) to a second rotational position (i.e., a rotational position different from that shown in Figure 2) relative to the first trunnion axis.



In reference to claim 12
McDow discloses:
The gas turbine engine of claim 11, wherein the variable vane assembly is located (see col.2:ll.17-21)) in one or both of a fan section or a compressor section of the gas turbine engine.

In reference to claim 13
McDow discloses:
The gas turbine engine of claim 11, wherein the second vane portion (~20) further includes a second trunnion connected to the second radial end, the second trunnion including a second trunnion axis (i.e., the central axis of either the identified “second button” or the identified “second trunnion portion”), a second button (see annotated Figure 1 below), and a second trunnion portion (24), the second button including a second outer perimeter and a second button radius.

    PNG
    media_image1.png
    145
    402
    media_image1.png
    Greyscale


In reference to claim 14
McDow discloses:
The gas turbine engine of claim 13, wherein the second radius is different (see Figure 2 showing the identified “first button” and the identified “second button” having different maximum radiuses) than the first radius.

In reference to claim 16
McDow discloses:
The gas turbine engine of claim 11, wherein:
the second vane portion includes a first face (i.e., a suction side face), a second face (i.e., a pressure side face), and a thickness (i.e., a thickness at any chordal location, including, for example, the trailing edge of vane portion 20, which is rounded and thus includes infinitesimally small values) between the first face and the second face; and
the button radius is greater than two times the thickness (see Figure 2).

In reference to claim 17 (as best understood)
McDow discloses:
The gas turbine engine of claim 11, wherein the first trunnion axis (26) is axially spaced from the first vane portion (16) and circumferentially spaced (see Figure 2) from the second vane portion (~20).

In reference to claim 18 (as best understood)
McDow discloses:
A method for operating a variable vane (18 - see Figures 1 and 2) for rotational equipment having an axial centerline, the method comprising:
providing a first vane portion (16) of the variable vane and a second vane portion (i.e., at least element 20) of the variable vane adjacent the first vane portion, the second vane portion comprising a trunnion (i.e., button 30) projecting outward from a radial end (i.e., a radially outer end) of the second vane portion; and
rotating the second vane portion, relative to a trunnion axis (26) of the trunnion, from a first rotational position (i.e., the position shown in Figure 2) to a second rotational position (i.e., a rotational position different from that shown in Figure 2), the trunnion axis axially spaced (see Figures 1 and 2) from the first vane portion and circumferentially spaced (see Figure 2) from the second vane portion.


In reference to claim 19
McDow discloses:
The method of claim 18, wherein:
the first vane portion (16) includes a first forward axial end (see Figure 2) and a first aft axial end (see Figure 2);
the second vane portion (~20) includes a second forward axial end (60) and a second aft axial end (see Figure 2); and
with the second vane portion in the first rotational position (see Figure 2), the second forward axial end is axially forward (see Figure 2) of the first aft axial end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McDow, and wherein Mohammed (US 8,915,703; see IDS submission) is cited on evidentiary basis.

In reference to claims 5 and 8
McDow discloses:
The variable vane of claim 1, wherein the second vane portion is configured to rotate. (claim 5)
The variable vane of claim 7. (claim 8)


McDow does not disclose:
the rotation is at least forty degrees between a fully open position and a fully closed position. (claim 5)
with the second vane portion in the second rotational position, the second forward axial end is axially aft of the first aft axial end. (claim 8)

However, according to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Furthermore, Mohammed discloses (see col.1:ll.18-22) a variable angle vane wherein the angle of the variable angle vane is controlled in order to dictate the direction of flow issuing therefrom and/or the mass flow rate (i.e., “volume”) therepast.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the second vane portion of McDow to be rotatable by at least 40 degrees in order to achieve a desired direction of flow and/or mass flow rate.

McDow, as modified, therefore addresses:
the rotation is at least forty degrees between a fully open position and a fully closed position. (claim 5)
with the second vane portion in the second rotational position, the second forward axial end is axially aft of the first aft axial end (note: the McDow leading edge 60 would be axially spaced from portion 16 given a sufficient angle of rotation, which is obvious to select, of McDow portion 20 about axis 26). (claim 8)




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,384,656 to Knechtel et al. (hereafter referred to as Knechtel) in view of McDow. 

In reference to claim 1 (as best understood)
Although the claims of the instant application are not identical to claim 8 of Knechtel, they are not patentably distinct from one another. The application claims are broader in at least one aspect and includes additional elements not in Knechtel claim 8.

Knechtel claim 8 (via claim 1)
Application claim 1
A variable vane comprising: 


a first vane portion; 


and a second vane portion adjacent the first vane portion, the second vane portion comprising a trunnion projecting outward from a radial end of the second vane portion, the second vane portion configured to rotate about a trunnion axis of the trunnion from a first rotational position to a second rotational position

(note: the remaining limitations are not relevant to Application claim 1)
A variable vane for rotational equipment having an axial centerline, the variable vane comprising:

a first vane portion; and

a second vane portion axially adjacent the first vane portion, the second vane portion extending radially between an inner radial end (note: any vane portion has different ends) of the second vane portion and an outer radial end of the second vane portion, the second vane portion including a trunnion connected to the outer radial end, the trunnion including a trunnion axis… the trunnion configured for rotation about the trunnion axis so as to rotate the second vane portion from a first rotational position to a second rotational position relative to the trunnion axis.



Regarding the broadening aspect - following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since the application claims are anticipated by Knechtel claim 8, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then the application claims are obvious over Knechtel claim 8with respect to the broadening aspect.

Regarding the additional elements - Knechtel claim 8 does not address:
	the trunnion including a button and a trunnion portion, the button including an outer perimeter, a button radius, a first button portion, and a second button portion, the outer perimeter surrounding the trunnion axis, the button radius extending between the outer perimeter and the trunnion axis, the first button portion spaced from the trunnion axis and forming a first portion of the outer perimeter, the first button portion fixedly in contact with the outer radial end, the second button portion coincident with the trunnion axis and forming a second portion of the outer perimeter

McDow discloses:
	a variable vane comprising a second vane portion (20) having a trunnion construction that includes a button (30), a trunnion portion (22) fixed to the button, and a trunnion axis (26).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of Knechtel claim 8 to include the trunnion construction of McDow for the purpose of optimizing the vane for size and/or strength and/or weight (note: the button 30 provides a large area to which the vane portion 20 can be attached, while the trunnion portion 22 limits material/weight).
	
Knechtel claim 8 in view of McDow therefore addresses:
the trunnion including a button (McDow - 30), and a trunnion portion (McDow - 22), the button including an outer perimeter, a button radius, a first button portion (i.e., a radially inner half/portion), and a second button portion (i.e., a radially outer half/portion), the outer perimeter surrounding the trunnion axis, the button radius extending between the outer perimeter and the trunnion axis, the first button portion spaced from the trunnion axis and forming a first portion of the outer perimeter (note: the boundaries of “first button portion” can be arbitrarily defined such that it is “spaced from the trunnion axis and forming a first portion of the outer perimeter”), the first button portion fixedly in contact with the outer radial end, the second button portion coincident with the trunnion axis and forming a second portion of the outer perimeter (note: the boundaries of “second button portion” can be arbitrarily defined such that it is “coincident with the trunnion axis and forming a second portion of the outer perimeter”), the trunnion portion (McDow - 22) fixedly mounted to the second button portion at the trunnion axis, the trunnion portion projecting radially outward from the button, the trunnion configured for rotation (see McDow col.2:ll.25-27) about the trunnion axis (McDow - 26) so as to rotate the second vane portion from a first rotational position (i.e., the position shown in McDow Figure 2) to a second rotational position (i.e., a rotational position different from that shown in McDow Figure 2) relative to the trunnion axis.

	In reference to claim 5
Knechtel claim 8 in view of McDow addresses:
	The variable vane of claim 1, wherein the second vane portion is configured to rotate at least forty degrees between a fully open position and a fully closed position (see Knechtel claim 8).

In reference to claim 6
Knechtel claim 8 in view of McDow addresses:
	The variable vane of claim 1.

McDow further discloses:
	the vane including a first portion (16), wherein the second portion (~20) is spaced from the first vane portion to a form a gap (see Figure 2) therebetween.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of Knechtel claim 8 in view of McDow to include a gap between the first vane portion and the second vane portion, as further disclosed by McDow, for the purpose of avoiding damage due to wear.

Knechtel claim 8 in view of McDow also addresses:
	the second vane portion is spaced from the first vane portion to form a gap between the first vane portion and the second vane portion.

Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Knechtel claim 10 in view of McDow. 

In reference to claim 11 (as best understood)
Although the claims of the instant application are not identical to claim 10 of Knechtel, they are not patentably distinct from one another. The application claims are broader in at least one aspect and includes additional elements not in Knechtel claim 8.

Knechtel claim 10 (via claim 9)
Application claim 11
A gas turbine engine having an axial centerline, the gas turbine engine comprising:

a variable vane assembly comprising a plurality of variable vanes disposed about the axial centerline, each variable vane of the plurality of variable vanes comprising: 


a first vane portion fixed relative to the axial centerline; and 


a second vane portion disposed axially of and adjacent the first vane portion, the second vane portion comprising a trunnion projecting outward from a radial end of the second vane portion, the second vane portion configured to rotate about a trunnion axis of the trunnion from a first rotational position to a second rotational position


(note: the remaining limitations are not relevant to Application claim 11)
A gas turbine engine having an axial centerline, the gas turbine engine comprising:

a variable vane assembly comprising a plurality of variable vanes disposed about the axial centerline, each variable vane of the plurality of variable vanes comprising: 


a first vane portion; and



a second vane portion axially adjacent the first vane portion, the second vane portion extending radially between a first radial end (i.e., the “radial end” of Knechtel claim 9) of the second vane portion (note: any structure / vane portion has different ends) and a second radial end of the second vane portion, the second vane portion including a first trunnion connected to the first radial end, the first trunnion including a first trunnion axis… the first trunnion portion projecting outward from the first button, the first trunnion configured for rotation about the first trunnion axis so as to rotate the second vane portion from a first rotational position to a second rotational position relative to the first trunnion axis.



Regarding the broadening aspect - following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since the application claims are anticipated by Knechtel claim 10, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then the application claims are obvious over Knechtel claim 10 with respect to the broadening aspect.

Regarding the additional elements - Knechtel claim 10 does not address:
	the first trunnion including a first button and a first trunnion portion, the first button including a first outer perimeter, a first button radius, a first button portion, and a second button portion, the first outer perimeter surrounding the first trunnion axis, the first button radius extending between the first outer perimeter and the trunnion axis, the first button portion spaced from the first trunnion axis and forming a first portion of the first outer perimeter, the first button portion fixedly in contact with the first radial end, the second button portion coincident with the first trunnion axis and forming a second portion of the first outer perimeter, the first trunnion portion fixedly mounted to the second button portion at the first trunnion axis..

McDow discloses:
	a variable vane comprising a second vane portion (20) having a trunnion construction that includes a button (30), a trunnion portion (22) fixed to the button, and a trunnion axis (26).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of Knechtel claim 10 to include the trunnion construction of McDow for the purpose of optimizing the vane for size and/or strength and/or weight (note: the button 30 provides a large area to which the vane portion 20 can be attached, while the trunnion portion 22 limits material/weight).
	
Knechtel claim 10 in view of McDow therefore addresses:
the first trunnion including a first button (McDow - 30), and a first trunnion portion (McDow - 22), the first button including a first outer perimeter, a first button radius, a first button portion (i.e., a radially inner half/portion), and a second button portion (i.e., a radially outer half/portion), the first outer perimeter surrounding the first trunnion axis, the first button radius extending between the first outer perimeter and the first trunnion axis, the first button portion spaced from the first trunnion axis and forming a first portion of the first outer perimeter (note: the boundaries of “first button portion” can be arbitrarily defined such that it is “spaced from the trunnion axis and forming a first portion of the outer perimeter”), the first button portion fixedly in contact with the first radial end, the second button portion coincident with the first trunnion axis and forming a second portion of the first outer perimeter (note: the boundaries of “second button portion” can be arbitrarily defined such that it is “coincident with the trunnion axis and forming a second portion of the outer perimeter”), the first trunnion portion (McDow - 22) fixedly mounted (see McDow Figure 1) to the second button portion at the first trunnion axis, the first trunnion portion projecting outward (see McDow Figure 1) from the first button.


In reference to claim 12
Knechtel claim 10 in view of McDow addresses:
The gas turbine engine of claim 11, wherein the variable vane assembly is located in one or both of a fan section or a compressor section of the gas turbine engine (see Knechtel claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745